Citation Nr: 0214348	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  97-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for recurrent renal 
stones with a left renal cyst, currently evaluated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from July 1976 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
November 1993 rating decision granted service connection for 
recurrent renal stones with a left renal cyst and awarded a 
10 percent evaluation for the disability.  

In January 2001 the Board remanded the case to the RO to 
obtain additional clinical information, to include affording 
the veteran a VA medical examination of his service connected 
recurrent renal stones with a left renal cyst.  Numerous 
attempts to contact the veteran have been unsuccessful and 
his whereabouts remains unknown.  


FINDING OF FACT

The recurrent renal stones with a left renal cyst disability 
is not shown to require the use of diet or drug therapy or 
invasive or non-invasive procedures or result in frequent 
attacks of colic, requiring catheter drainage.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for recurrent renal stones with a left renal cyst, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.115a, Diagnostic Codes 7508, 7509 
(1993); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Concerning the veteran's claim of an increased evaluation for 
recurrent renal stones with a left renal cyst, according to 
the circumstances of this case, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulations.  The veteran's whereabouts 
are unknown by VA.  On numerous occasions in the recent past 
the record shows that the RO has attempted to contact the 
veteran at his last known address without success, and to 
date his whereabouts remain unknown.  Further, in the January 
2001 Board remand, information concerning the VCAA was 
forwarded to the veteran in addition to a request for a 
medical examination.  In the remand, the veteran was also 
effectively informed of the types of evidence necessary to 
substantiate his claim as well as the respective 
responsibilities of a claimant and VA in obtaining such 
evidence.  See Quartuccio v. Principi, No. 01-997 (Vet. App. 
June 19, 2002).  An attempt was even made to contact 
relatives of the veteran and to get information from his 
financial institution regarding his whereabouts.  However, in 
July 2001 the Board remand was returned to the RO with a 
notice from the United States Postal Service that the 
veteran's post office box had been closed.  

The veteran is reminded that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Considering the foregoing, the Board therefore finds 
that VA has substantially complied with the notice and 
assistance requirements of VCAA and the implementing 
regulation.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has attempted to notify him of 
the information and evidence necessary to substantiate his 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is at 
issue it is permissible to rate it under a closely related 
disease or injury. 38 C.F.R. § 4.20.  

The veteran's recurrent renal stones with a left renal cyst 
disability is currently evaluated as 10 percent disabling and 
has analogously been rated as nephrolithiasis.  

The Board notes that effective February 17, 1994, VA revised 
the criteria for evaluating disabilities of the genitourinary 
system. 59 Fed. Reg. 2523 (1994).  Where a law or regulation 
changes after a claim has been filed or reopened but before 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In the 
present case, it appears that the RO has evaluated the 
recurrent renal stones with a left renal cyst under both the 
old and the new rating criteria.  

Under the provisions of 38 C.F.R. § 4.115a, in effect prior 
to 1994, Diagnostic Code 7508 stated that nephrolithiasis is 
rated as hydronephrosis under the provisions of 38 C.F.R. § 
Part 4, Code 7509.  A calculus in the kidney is required.  A 
30 percent evaluation may be assigned for staghorn or 
multiple stones filling the pelvis of a kidney.  Under the 
provisions of 38 C.F.R. § 4.115b, effective on and subsequent 
to February 17, 1994, Diagnostic Code 7508 states that 
nephrolithiasis is rated as hydronephrosis, except that a 30 
percent evaluation may be assigned for recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy, (2) drug therapy, or (3) invasive or non-invasive 
procedures more than two times/year. 

The old provisions of Diagnostic Code 7509 for hydronephrosis 
addressed severe disability with infection or involvement of 
the other kidney.  The disability was to be rated as absence 
of one kidney with nephritis infection or pathology of the 
other.  A 10 percent rating was warranted for mild 
disability, only an occasional attack of colic, not infected 
and not requiring catheter drainage.  A 20 percent rating was 
warranted for moderate disability, frequent attacks of colic, 
requiring catheter drainage.  Under the new criteria, 
Diagnostic Code 7509, provides that severe hydronephrosis is 
rated as renal dysfunction.  A 20 percent rating is for 
consideration with symptoms comparable with frequent attacks 
of colic, requiring catheter drainage.  A 10 percent rating 
is warranted for a disability picture more accurately 
described as only an occasional attack of colic, not infected 
and not requiring catheter drainage.  

In the present case, since the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Analysis

The veteran has a service history of renal pain with 
diagnoses of renal stones and a renal cyst.  

Postservice records show that in February 1994 a VA 
genitourinary medical examination was performed.  It was 
reported that the veteran had spontaneously passed renal 
stones in 1993 and that he continued to pass renal stones 
spontaneously and frequently, once every four weeks.  The 
renal stones were described as some large and some small.  
The veteran reported renal colic every four weeks, associated 
with nausea, vomiting, and diarrhea.  No catheter had been 
required nor was there any history of infection.  An X-ray 
revealed a small layer of calcium in upper pole of the left 
kidney.  The diagnoses were:  nephrolithiasis, recurrent; 
left kidney cyst, not found at present.  It was remarked that 
the veteran drank two liters of water per day and two 8 
ounces of skim milk per week as prescribed by his physician.

The record is absent for any additional clinical information.  
As noted earlier, numerous attempts to contact the veteran to 
ascertain his whereabouts obtain medical information and 
provide him a medical examination have been unsuccessful.  
The Board therefore proceeds with the available evidence. 

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent under either 
the old or the new criteria.  There is no persuasive evidence 
of diet therapy, drug therapy, or invasive or non-invasive 
procedures more than two times a year.  With regard to the 
requirement of diet therapy, the Board declines to view the 
need to drink water and milk, without more, as constituting 
diet therapy under the regulation.  There is no evidence that 
his other food intake must be regulated.  Moreover, there is 
also no persuasive evidence that the veteran's recurrent 
renal stones are productive of more than mild disability with 
only an occasional attack of colic, without infection and not 
requiring catheter drainage.  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  Additionally, this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER


The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

